Citation Nr: 1418800	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  07-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran had recognized Philippine guerilla service in the United States Army Forces in the Far East (USAFFE) from December 1944 to March 1945 and from April 1945 to June 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which, in pertinent part, denied the Veteran's claim for SMC based on the need for regular A&A or by reason of being housebound.  

Notably, the Veteran also initiated an appeal to the denial of his claim for increased ratings for muscle injury due to residuals of shrapnel wound to right thigh and for peripheral neuropathy of the right lower extremity.  However, on his March 2007 substantive appeal, the Veteran stated that he only wished to appeal the denial of his claim for SMC based on the need for regular A&A or by reason of being housebound.  Those other matters are not currently on appeal. 

The Veteran failed, without explanation, to appear for a Board hearing scheduled before a Veterans Law Judge in April 2014.  His hearing request is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Based on a review of the claims folder, the Board finds additional development is required before the issue of entitlement to SMC for aid and attendance and/or housebound status can be adjudicated. 

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (2002); 38 C.F.R. § 3.350(b)(3) (2013). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013). 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s)(2002); 38 C.F.R. § 3.350(i)(2013). 

Service connection is currently in effect for the following: posttraumatic stress disorder (PTSD), rated at 50 percent; residual of shrapnel wound of right thigh, rated at 30 percent; hypertension cardiovascular disease, rated at 30 percent; peripheral neuropathy of right lower extremity, rated at 20 percent; peripheral neuropathy of left lower extremity, rated at 20 percent; peripheral neuropathy of right upper extremity, rated at 10 percent; peripheral neuropathy of left upper extremity, rated at 10 percent; gastro duodenal ulcer, rated at 10 percent; and residual scar, rated as non-compensable. 

The Veteran has had a combined disability rating of 90 percent since September 11, 2006.  Additionally, he is in receipt of a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities. 

The file contains several letters from Veteran stating that he requires regular aid and attendance of another because of his restriction in locomotion because of his service-connected disabilities.  He was afforded with an October 2006 VA aid and attendance examination to assess the severity of his service-connected disabilities on his ability to care for himself.  In that examination report, the VA examiner opined that the Veteran was capable of all functions despite his service-connected disabilities.  However, the VA examiner opined that the Veteran's episodes of dizziness caused him to need regular aid and attendance of another.  The RO denied the claim, in part, because the Veteran was not service-connected for a disorder manifested by episodic dizziness. 

Since the last time that the Veteran's claim was adjudicated by the RO in an August 2009 supplemental statement of the case (SSOC), the Veteran has been awarded service connection for hypertensive cardiovascular heart disease in a March 2011 rating decision.  The rating criteria applicable for the evaluation of hypertensive cardiovascular heart disease includes consideration of manifestation of dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.  In addition, since the August 2009 SSOC, the Veteran was afforded with October 2010 VA examinations in conjunction with the evaluation of his service-connected disabilities, which suggest that his disabilities have worsened.  

The Board finds that the Veteran should be afforded another VA examination to address his claim that he requires the aid and attendance of another person as a result of his service-connected disabilities.  In the VA examination, the examiner should specifically address whether he needs the aid and attendance of another person due to service-connected disabilities versus his nonservice-connected disabilities. 

A remand will also provide an opportunity for initial consideration of the additional evidence since the August 2009 SSOC in conjunction with the Veteran's claim for SMC based on aid and attendance and/or housebound status. 

In July 2012, the Veteran has informed VA that he now permanently resides in the United States in San Diego, California.  Accordingly, the RO should contact the Veteran to verify his current address prior to scheduling him for a new VA examination. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to verify his current residential address.  Documentation of this activity, including the response provided by the Veteran, must be added to the record.

2. Associate, physically or electronically, any pertinent, outstanding records with the claims folder.  Notably, the record does not contain copies of the Veteran's VA or private treatment records since 2010. 

3. Afford the Veteran a VA examination to determine whether the Veteran's service-connected disabilities cause him to be housebound or in need of regular aid and attendance of another person.

The examiner should indicate the underlying disability or disabilities causing each specific impairment of function noted.  The examiner should also state an opinion as to whether any of these functional impairments, alone or in combination, render the Veteran housebound or in need or regular aid and attendance of another person, to include whether his service-connected disabilities renders him unable to protect himself from the hazards or dangers incident to his daily environment.  In doing so, the VA examiner should consider the October 2010 VA medical opinion that the Veteran's episodic dizziness requires he have aid and attendance, and whether his symptoms of episodic dizziness are manifestations of his service-connected heart disease disability. 
3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, furnish to the Veteran supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



